                     Case 1:20-mc-00016-ABJ Document 12 Filed 03/19/20 Page 1 of 2
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                   District
                                             __________     of Columbia
                                                         District of __________


                                                               )
                             Plaintiff                         )
                                v.                             )      Case No.
                                                               )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

                                                                                                                       .


Date:
                                                                                          Attorney’s signature



                                                                                     Printed name and bar number




                                                                                                Address



                                                                                            E-mail address



                                                                                          Telephone number



                                                                                             FAX number
        Case 1:20-mc-00016-ABJ Document 12 Filed 03/19/20 Page 2 of 2




                                       EXHIBIT 1

The Associated Press
BuzzFeed
Courthouse News Service
The E.W. Scripps Company
Fox Television Stations, LLC
Gannett Co., Inc.
International Documentary Assn.
Investigative Reporting Workshop at American University
The Media Institute
MediaNews Group Inc.
MPA - The Association of Magazine Media
National Press Photographers Association
The New York Times Company
The News Leaders Association
POLITICO LLC
Radio Television Digital News Association
Reveal from The Center for Investigative Reporting
Society of Environmental Journalists
Society of Professional Journalists
Tully Center for Free Speech
The Washington Post
